Case 3:20-cv-00074-HEH Document 18 Filed 02/05/21 Page 1 of 1 PagelD# 139

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JASMINE T. J., )
Plaintiff,
Vv. Civil No. 3:20cv74-HEH
ANDREW M. SAUL, 5
Commissioner of Social Security, )
Defendant.
FINAL ORDER

(Adopting Report and Recommendation of the Magistrate Judge)

This matter is before the Court on the Report and Recommendation of the
Magistrate Judge (R&R) entered on January 20, 2021 (ECF No. 17). The time to file
objections has expired and neither party has objected to the R&R. Having considered the
matter and deeming it otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge (ECF No. 17) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (ECF No. 13) is DENIED.
(3) | Defendant’s Motion for Summary Judgment (ECF No. 15) is GRANTED.
(4) The decision of the Commissioner is AFFIRMED.

The Clerk is DIRECTED to send a copy of this Order to all counsel of record.

It is so ORDERED. Nw
/s/
Henry E. Hudson
a“
Date: Teh 4 2oz1
Richmond, Virginia

 

Senior United States District Judge
